DETAILED ACTION
Notice to Applicant
Claims 1-9 are pending and are examined herein. This is the first action on the merits.

Drawings
Figures 1 and 2 should be designated by a legend such as --Prior Art-- because only that which is old is illustrated.  See MPEP § 608.02(g).  Corrected drawings in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. The replacement sheet(s) should be labeled “Replacement Sheet” in the page header (as per 37 CFR 1.84(c)) so as not to obstruct any portion of the drawing figures. If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-3, 8 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yoon (US 2013/0045401 to Yoon et al.).
	Regarding Claim 1, Yoon teaches:
a battery module comprising a unit module stack formed by stacking a plurality of unit modules (Fig. 7)
each of which includes a battery cell 100, a bus bar 160a attached to an electrode lead 120 provided to the battery cell, and a bus bar frame 130/150 attached to a terrace portion of the battery cell to accommodate at least a portion of the electrode lead and the bus bar (paras 0041-0045, Fig. 2) 
wherein each bus bar frame includes a connector holder (e.g. bolt 210 in Fig. 4, paras 0067-0068, visible in Fig. 7 as bolts)
and a connector 700 fixed by the connector holders of at least two unit modules of the plurality of unit modules to contact the bus bar 160a (paras 0076-0080, Fig. 7)

    PNG
    media_image1.png
    910
    617
    media_image1.png
    Greyscale

	Regarding Claim 2, Yoon teaches:
wherein a fixed location of the connector is “made into a block” at least within the broadest reasonable interpretation of that phrase given the instant disclosure (Fig. 7)
	Regarding Claim 3
wherein the bus bar frame includes a first unit frame 130 configured to cover at least a portion of an upper surface of the terrace portion and a second unit frame 150 configured to cover at least a portion of a lower surface of the terrace portion and coupled to the first frame (Fig. 2)
	Regarding Claim 8, Yoon teaches:
a plurality of the battery modules of claim 1 (e.g. Fig. 7 shows at least two modules of at least two cells, and the disclosure of Yoon teaches an indefinite number of such  modules)
	Regarding Claim 9, Yoon teaches:
a vehicle (para 0005)

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2013/0045401 to Yoon et al.) in view of Ahn (US Patent No. 8,980,465 to Ahn et al.).
	Regarding Claim 4, Yoon does not teach:
wherein the frames are point-symmetric to each other
	Ahn, however, from the same field of invention, regarding a battery cell with a frame including a bus bar frame, teaches a frame fitting over a terrace section of a cell wherein the frame is point-symmetric (Fig. 2). 
	
	
    PNG
    media_image2.png
    870
    631
    media_image2.png
    Greyscale

Where a prior art component has the same function as the instantly claimed component, motivation to alter the shape of the component to any other equally useful shape is obvious to one of ordinary skill in the art absent evidence of new or unexpected results.  See MPEP 2144.04 IV.  Use of a known technique to improve similar devices, methods, or products in the same way, and applying a known technique to a known device, method, or product ready for improvement to yield predictable results has been found to KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007). In this case it would have been obvious to one of ordinary skill in the art to modify the frames of Yoon to be point-symmetric as in Ahn in order to simplify production. 
Claims 5-7 are rejected under 35 U.S.C. 103 as being unpatentable over Yoon (US 2013/0045401 to Yoon et al.) in view of Han (US 2007/0207377 to Han et al.).
	Regarding Claims 5-7, Yoon does not teach:
projections and grooves on the frames that have a complementary fit
	Han, however, from the same field of invention, regarding a frame for battery cells in a battery module, teaches coupling grooves 430 and 420 protrusions that can be placed around the frame in order to align the frames in a battery cell stack together (para 0051). It would have been obvious to one of ordinary skill in the art to include an arbitrary number of grooves and protrusions, including one groove and one protrusion on respective opposite sides (see e.g. Fig 7 of Han), with the motivation to enhance alignment of the stacked frames. Including more or fewer grooves/protrusions involves known tradeoffs in cost/complexity/stability etc. with predictable effects and a wide range of protrusions and grooves at various spots on the frame would have been obvious absent evidence of unexpected results in a particular case. Rearranging and/or duplicating parts has been found to be obvious. See In re Japikse, 181 F.2d 1019, 86 USPQ 70 (CPPA 1950) and In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). Mere duplication of parts has no patentable significance unless a new and unexpected result is produced, while rearrangement of known parts is obvious when the device operates in the same fashion towards the same purpose. See MPEP 2144.04, VI [R-6]. This would be expected to synergize with the teachings of Ahn regarding point-symmetric frames in a straightforward and obvious way by simplifying the production and stacking of many frames. 


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
US patent No. 9,236,617 
US 2008/0124617
US 2020/0295337
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Michael Dignan, whose telephone number is (571) 272-6425.  The examiner can normally be reached from Monday to Friday between 10 AM and 6:30 PM. If any attempt to reach the examiner by telephone is unsuccessful, the examiner’s supervisor, Milton Cano, can be reached at (313)446-4937. Another resource that is available to applicants is the Patent Application Information Retrieval (PAIR). Information regarding the status of an application can be obtained from the (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAX. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, please feel free to contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). Applicants are invited to contact the Office to schedule an in-person interview to discuss and resolve the issues set forth in this Office Action.  Although an interview is not required, the Office believes that an interview can be of use to resolve any issues related to a patent application in an efficient and prompt manner.
/MICHAEL L DIGNAN/Examiner, Art Unit 1723